· .


      UNITED STATES DISTRICT COURT                               SOUTHERN DISTRICT OF TEXAS
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
      Larissa Montgomery,                                  §                                     February 21, 2019
                                                           §                                     David J. Bradley, Clerk
                                 Plaintiff,                §
                                                           §
      VCTSUS                                               §                       Civil Action H-r9-26
                                                           §
      Keondria Porter,                                     §
                                                           §
                                 Defendant.                §


                                     Opinion on Summary Judgment

          1.      Introduction.
                  Larissa Montgomery has sued Keondria Porter as a result of a 20r6 car wreck.
          She filed her lawsuit in state court one-month and eleven days before the statute of
          limitations expired. It took her nearly two more months to serve Porter. Because
          Montgomery did not use diligence in serving Porter, her case will be dismissed.


          2.      Background.
                  On November         21,     20r6, Porter was in a car accident. Montgomery was in
          Porter's car and she was taken to the emergency room. She was discharged, and later
          complained of pain in her back and neck, and went to a chiropractor for treatment.
                  On October ro, 20r8, Montgomery sued Porter. A citation was issued on
          October r6, 20r8, and she picked it up on October r9, 20r8. She did not send it to the
          process server until November 29, 20r 8. The process server served Porter on
          December 4, 20r8.


          3.      Limitations.
                  In Texas, a two year statute of limitations governs personal injury. The filing
          of the lawsuit alone is insufficient to toll the limitations period; the plaintiff must
          properly serve the defendant. I If a lawsuit is timely filed, but the defendant is not served


          [ See Murr'!}' v. San Jacinto Agency, Inc., 800 S.W.2d 826,830 (Tex. 1990).
until after the limitations period, the plaintiff must show that diligence was used in
serving the other party.2 If the limitations period expired before the defendant was
served, and if the plaintiff cannot show that she used diligence in attempting to serve the
defendant, then the date of service will not relate back to the date of filing the lawsuit. 3
              Because the accident happened on November 21, 2016, Montgomery was
required to sue Porter by November 21, 2018. She filed her lawsuit on October 10,
2018. Nine days after filing suit, Montgomery requested, received, and picked up the
citation. This gave her a month and two days to serve Porter before the limitations
period expired. She did not. She did not even give the summons to the process server
within this time - the process server was given the summons on November 29,2018,
eight days after limitations passed. The process server served the summons on Porter
five days later - exactly two-weeks after limitations had expired.
              Porter was served fifty-five days after the lawsuit was filed. Montgomery lacked
diligence.


4.            Conclusion.
              It took Montgomery fifty-five days between filing her lawsuit and serving Porter.
Because the two year limitations period expired between these two dates, Montgomery
must show that she acted diligently in serving Porter. Montgomery has not shown this.
It took her forty days to pick up the summons and give it to the process server.
              Montgomery has failed to explain why it was reasonable for her to serve Porter
fifty-five days after filing her lawsuit and two-weeks after the statute of limitations
expired. Because of Montgomery's lack of diligence, her case will be dismissed.


              Signed on February   2.\    ,2019, at Houston, Texas.




                                                 ~~~-~------------
                                                             Lynn N. Hughes
                                                        United States DistrictJudge




2   See Budget RmtA Car Sys., LLev. Valadez, 558 S.W.3d 304,306-07 (Tex. App. 2018).

3   See id.
